       Case 1:18-cv-00033-JPO-OTW Document 117 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
GABRIEL MASSEY-SMITH,
                                                                 :
                                      Plaintiff,                 :   No. 18 Civ. 0033 (JPO) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
CAPTAIN O'HARA, et al.,                                          :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         The Court has reviewed ECF 115. The Initial Pretrial Conference scheduled for June 23,

2021 and associated deadlines are adjourned sine die. By June 17, 2021, Defendants shall file a

letter notifying the Court of the parties’ proposed briefing schedule for Defendants’ anticipated

motion to dismiss.


         The Clerk of Court is directed to close ECF 115 and mail a copy of this Order to pro se

Plaintiff.


         SO ORDERED.



                                                                           s/ Ona T. Wang
Dated: June 9, 2021                                                                   Ona T. Wang
        New York, New York                                                   United States Magistrate Judge
